DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     DEVON DENARD FRANKLIN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-1214

                           [August 26, 2020]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge;
L.T. Case Nos. 2009CF001679A and 2009CF003966A.

   Devon Denard Franklin, Raiford, pro se.

   No response for appellee.

PER CURIAM.

   Affirmed. See Pedroza v. State, 291 So. 3d 541 (Fla. 2020).

LEVINE, C.J., WARNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.